First of all, I would 
like to congratulate the President of the General 
Assembly on his election to his high office and to 
express my confidence that, under his able 
stewardship, the sixty-third session of the General 
Assembly will be fruitful and successful. 
 When Christopher Columbus reached the shores 
of America in 1492, he believed that he had discovered 
a new route to India. Today we know that, many years 
before Columbus made that voyage, European 
explorers had reached Saint Lawrence Bay. Obviously, 
prior to the so-called discovery of America, developed 
civilizations had already existed there. At the same 
time, Columbus did discover America in a certain 
sense, because it radically altered the understanding of 
world geography. 
 It is globalization that is giving us a new vision 
of the world in the twenty-first century. While offering 
new opportunities to the world economy and human 
development, globalization is also triggering a new 
surge of political and economic competition 
worldwide. 
 We can now see clearly that it is imperative to 
prevent the interests of peoples and countries from 
being sacrificed for the sake of that competition. Given 
recent complications and disputes, it is urgent that we 
preserve the basic principles of international law, 
including that of territorial integrity. It is crucial that 
we avoid double standards in the application of that 
principle. 
 Despite the efforts being undertaken, the world is 
not becoming a safer place. We must admit that there is 
still no international consensus regarding the issues of 
disarmament and the non-proliferation of weapons of 
mass destruction. As everyone knows, history could 
repeat itself if we do not learn its lessons properly. 
Therefore, nuclear disarmament and an enhanced 
non-proliferation regime should become a priority for 
all, without any conditionalities.  
 Kazakhstan, a country that voluntarily 
relinquished the fourth-largest nuclear arsenal in the 
world, believes that it is absolutely imperative to 
develop new mechanisms for adapting the Treaty on 
the Non-Proliferation of Nuclear Weapons to new 
realities. We call on Member States to finalize the 
necessary procedures for the entry into force of the 
Comprehensive Nuclear-Test-Ban Treaty and the 
strengthening of its verification mechanism. That is 
precisely the purpose of the integrated on-site 
inspection field exercise currently being conducted in 
our country at the former Semipalatinsk nuclear testing 
ground. 
 The crisis of the non-proliferation regime poses 
the real threat that nuclear weapons will fall into the 
hands of terrorists. Kazakhstan is actively participating 
in the Global Initiative to Combat Nuclear Terrorism 
and in that regard hosted this year the Atom anti-terror 
exercises and an international conference on the 
physical protection of nuclear material.  
 The situation in Afghanistan remains a matter of 
grave concern. In our opinion, the way to normalize the 
situation is to build up the international community’s 
efforts for the peaceful reconstruction of Afghanistan. 
To that end, the Government of my county has adopted 
a special plan on assistance to Afghanistan. 
 Kazakhstan is committed to timely and effective 
achievement of the Millennium Development Goals 
(MDGs). We have already reached a number of targets 
in several areas, including poverty reduction, access to 
education and the empowerment of women. Now we 
are embarking on the MDG-Plus targets, adapted to our 
national conditions, in order to set up higher 
benchmarks and indicators. 
 Like many other countries, Kazakhstan is deeply 
concerned about the situation regarding the global food 
market. We share the view of the majority that an 
integrated approach is required to overcome the current 
food crisis. 
 Today the international community faces the 
challenge of a global rise in basic food prices. 
Kazakhstan, as a major producer and exporter of grain 
crops and flour, is prepared to make a substantial 
contribution to overcoming the food crisis. As of 
1 September 2008, we have lifted our ban on grain 
exports. That is our contribution to the international 
community’s collective efforts to curb global grain 
prices. 
 Because of the critical importance of energy 
resources, preserving the global energy balance has 
become a more urgent imperative. Kazakhstan fully 
understands its ever-increasing role and responsibility 
as a reliable energy supplier.  
 Bearing in mind that energy and environmental 
problems are closely interconnected, I would like to 
once again draw attention to the initiatives set forth by 
 A/63/PV.13
 
23 08-53122 
 
the President of Kazakhstan, Nursultan Nazarbayev, 
from this rostrum a year ago (see A/62/PV.4). They call 
for adoption of a Eurasian pact on the stability of 
energy supplies, as well as development of a global 
energy and environment strategy within the United 
Nations framework. 
 Kazakhstan attaches critical importance to 
problems associated with climate change and 
sustainable development. To ensure the convergence of 
the European and Asian processes of transition to 
sustainable development and their merging into a 
single Eurasian process, Kazakhstan has put forward an 
initiative on convening in 2010 a conference of 
ministers of environment, economy and social welfare 
of the Asian and Pacific countries and a pan-European 
conference on the environment for Europe in 2011. 
 We would like to express our profound 
appreciation to the entire international community, the 
United Nations and its agencies and programmes for 
the support they rendered to our country in mitigating 
the consequences of environmental disasters in the Aral 
Sea and Semipalatinsk regions. Calling for continued 
active international cooperation, we request support for 
the draft resolutions to be submitted at the sixty-third 
session of the General Assembly concerning the 
problems of the Semipalatinsk region and granting the 
International Fund to Save the Aral Sea observer status 
at the General Assembly. 
 The growing number of natural and man-made 
disasters makes it necessary to intensify international 
cooperation as the most effective means of responding 
to emergencies. Kazakhstan supports cooperation in 
setting up national and regional platforms, exemplified 
by the Central Asian Disaster Response Coordination 
Centre. 
 We strongly believe that the special needs of 
landlocked countries should be fully taken into account 
in accordance with decisions and recommendations 
based on the Almaty Programme of Action. We hope 
that the forthcoming midterm review of the Programme 
will result in the adoption of specific decisions on 
assistance to this group of countries. 
 Escalation of ethno-territorial conflicts and 
increased interfaith tensions indicate that we have 
reached a critical turning point in our common history. 
Under these circumstances, Kazakhstan has been 
consistently and proactively pursuing a policy aimed at 
ensuring inter-ethnic and interfaith accord, as well as 
preserving political and social stability in our society. 
Upon the initiative of our head of State, President 
Nazarbayev, the Kazakh capital, Astana, hosted two 
Congresses of Leaders of World and Traditional 
Religions, in 2003 and 2006. With its next summit 
meeting to be convened in 2009, this forum has already 
proved to be an effective international mechanism for 
promoting peace and tolerance on a global scale. 
 Kazakhstan is actively involved in the work of 
the Group of Friends of the Alliance of Civilizations. 
Our initiative to declare 2010 the International Year of 
the Rapprochement of Cultures has been supported by 
all Member States, as reflected in resolution 62/90. We 
appeal to all countries and organizations of the United 
Nations to prepare relevant plans for the attainment of 
the goals of the International Year, in accordance with 
the provisions of that resolution. 
 Taking further practical steps to promote dialogue 
among civilizations, Kazakhstan has proposed the 
convening of a ministerial conference to be entitled 
“Common world: Progress through diversity”. Foreign 
ministers from different regions of the planet have 
been invited to attend the first meeting of that forum, 
which is to be held in Astana in October. 
 As Kazakhstan prepares to assume the duties of 
Chair of the Organization for Security and Cooperation 
in Europe in 2010 and of the Ministerial Conference of 
the Organization of the Islamic Conference in 2011, we 
intend to use this unique opportunity to promote the 
issues of ensuring greater tolerance and furthering 
measures by member States against all forms of 
discrimination as serious items in those organizations. 
 I would like to conclude my remarks with some 
ancient oriental wisdom: “Between a man that digs a 
hole and the man that fills it, there should always be a 
third man ready to plant a tree”. In today’s world, the 
United Nations performs that vital function by 
fostering dialogue and cooperation among all peoples 
and all States. 